IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10021
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FABIAN ARREDONDO-HUERTA,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:99-CR-136-1-T
                      --------------------
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Fabian

Arredondo-Huerta (“Arredondo”) has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Arredondo did not file a response to counsel’s

motion to withdraw.   Our independent review of the brief and the

record discloses no nonfrivolous issue.   Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.